Title: To James Madison from James Leander Cathcart, 19 December 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Georgetown Decr. 19th. 1806

Understanding that the Consulate at the Island of Madeira is vacant, I have taken the liberty to address the President, soliciting him for the appointment.
If my former services, with which you are well acquainted, renders me an object worthy your attention, I request the favor of your interposition in my favor, & you may be persuaded that the strictest attention to the duties of the office & the interests of the United States (should I be so fortunate as to succeed) shall ever mark my conduct, & that my gratitude will be commensurate with the favors receiv’d.  I have the honor to continue with respectful esteem Sir Your Obnt. Servt,

James Leander Cathcart

